In an action for divorce, defendant appeals from a judgment of the Supreme Court, Kings County, dated September 7, 1978, which, inter alia, (1) granted plaintiff a divorce on the ground of cruel and inhuman treatment, (2) allowed plaintiff to collect rents from the tenants of property jointly owned by the parties, (3) awarded plaintiff $50 per week for child support and $15 per week for alimony, and (4) awarded a counsel fee of $1,500. Judgment modified, on the law and the facts, by (1) reducing the counsel fee to $1,250, and (2) deleting the award of a judgment to plaintiffs attorney based upon the grant of the counsel fee. As so modified, judgment affirmed, without costs or disbursements. Counsel was entitled to a total fee of $1,500 for his representation of plaintiff in this matter. Plaintiff has already paid her attorney part of his fee and only the remainder of the fee is the sole responsibility of defendant. It was also premature to grant a judgment for the counsel fee before the occurrence of a default. The other *548contentions raised have been considered and have been found to be without merit. O’Connor, J. P., Lazer, Rabin and Gulotta, JJ., concur.